     Case 3:21-cv-01614-B Document 32 Filed 07/30/21                 Page 1 of 3 PageID 728



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

BISOUS BISOUS LLC,

                           Plaintiff,

                 v.                                    Case No. 3:21-cv-01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                           Defendants.



    APPENDIX TO PLAINTIFF BISOUS BISOUS’ REPLY IN SUPPORT OF ITS
 APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND MOTION FOR
                     PRELIMINARY INJUNCTION

                                                 Document                              Pages

1.       -            Declaration of David B. Conrad                                    1–2

2.      Ex. A.        Screenshots from The Clé Group’s LinkedIn account, Instagram      3–9
                      account, website, and Facebook account.

3.      Ex. B.        Screenshots of BISOU Houston, The Clé Group, and BISOU           10–13
                      Dallas’ Instagram accounts.

4.      Ex. C.        Article from CultureMap Houston covering BISOU Houston’s         14–17
                      opening dated June 18, 2018

5.      Ex. D.        Screenshot of The Clé Group’s Instagram story, dated July 29,    18–19
                      2021
  Case 3:21-cv-01614-B Document 32 Filed 07/30/21    Page 2 of 3 PageID 729



                                     Respectfully submitted,

                                     FISH & RICHARDSON P.C.

Dated: July 30, 2021                 By: /s/ David B. Conrad
                                         David B. Conrad
                                         Texas Bar No. 24049042
                                         conrad@fr.com
                                         1717 Main Street, Suite 5000
                                         Dallas, TX 75201
                                         Telephone: (214) 747-5070
                                         Facsimile: (214) 747-2091

                                         Kristen McCallion (admitted pro hac
                                         vice)
                                         mccallion@fr.com
                                         Vivian Cheng (admitted pro hac vice)
                                         cheng@fr.com
                                         7 Times Square, 20th Floor
                                         New York, NY 10036
                                         Telephone: (212) 765-5070
                                         Facsimile: (212) 258-2291

                                         Attorneys for Plaintiff
                                         BISOUS BISOUS LLC




                                     2
   Case 3:21-cv-01614-B Document 32 Filed 07/30/21              Page 3 of 3 PageID 730



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 30, 2021, a true and correct copy of the

foregoing document has been filed with the clerk of court for the U.S. District Court, Northern

District of Texas and served on all counsel of record who are deemed to have consented to

electronic service via the Court’s CM/ECF system.


Dated: July 30, 2021                                      /s/ David B. Conrad
                                                          David B. Conrad




                                              3
